ORDER

PER CURIAM:
AND NOW, this 20th day of June, 1995, the Motion for Reconsideration, as supplemented, is granted, the Order entered by this Court on March 6, 1995, is vacated, and it is hereby ORDERED that respondent be subjected to public censure by the Supreme Court. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., who is sitting by designation, did not participate in this matter.
NIX, C.J., dissents and continues to be of the view that a three-year suspension is appropriate.
FLAHERTY, J., dissents.